Citation Nr: 1610011	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1962.

This matter comes on appeal before the Board of Veterans' Appeals  (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran was scheduled for a December 2015 Board videoconference hearing.  He did not appear for the hearing, and indicated in December 2015 correspondence that he wished to have his case remanded for a new VA examination in lieu of a hearing.  The Veteran's hearing request has, accordingly, been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i)  (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran was afforded VA examinations August 2008, June 2012, and November 2012 to address bilateral hearing loss.  The Veteran and his representative contend in an April 2013 statement that hearing loss has increased in its severity.  In a January 2016 Informal Hearing Presentation, the Veteran and his representative contend that a new VA examination is warranted because a June 2012 audiometric results were not reported.  While the Board finds that later November 2012 audiometric data and speech recognition testing was stated to be valid and appropriate for rating purposes by the VA examiner, the Veteran has, nonetheless, indicated that his hearing loss has increased in severity since his last examination.  In order to afford the Veteran every benefit of the doubt in this case, the Board finds that a remand for an updated VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records of the Veteran and associate them with the record.  

2.  The Veteran should be afforded an updated VA audiological examination to address the current severity of his service-connected hearing loss.  All indicated studies or testing should be conducted. 

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




